In an action, inter alia, to partition real property, the defendant La Tonya Jefferson appeals, as limited by her brief, from so much of an order *812of the Supreme Court, Suffolk County (Catterson, J.), dated May 21, 2003, as directed her to transfer her interest in the real property to the plaintiff.
Ordered that the appeal is dismissed, without costs or disbursements, as the order was superseded by so much of an order of the same court dated September 8, 2003, as was made upon renewal and reargument (see Lewis v Jefferson, 22 AD3d 812 [decided herewith]). Adams, J.P., Luciano, Skelos and Lifson, JJ., concur.